NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 20 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FELIPE CLAVEL GONZALEZ, AKA                     No.    16-73979
Felipe Clauel Gonzalez,
                                                Agency No. A200-975-089
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Felipe Clavel Gonzalez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal

and relief under the Convention Against Torture (“CAT”). We have jurisdiction



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We

review de novo questions of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th

Cir. 2008), except to the extent that deference is owed to the BIA’s interpretation

of the governing statutes and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535

(9th Cir. 2004). We deny the petition for review.

      Substantial evidence supports the agency’s finding that being beaten and

robbed of his wallet at knifepoint, and hearing an unknown party threaten his

brother at his family’s home, do not establish that Clavel Gonzalez suffered past

persecution or that he likely will be subject to future persecution. See Hoxha v.

Ashcroft, 319 F.3d 1179, 1182 (9th Cir. 2003) (harassment, threats, and a beating

unconnected with any particular threat did not compel finding of past persecution);

see also Mendez-Gutierrez v. Gonzales, 444 F.3d 1168, 1172 (9th Cir. 2006)

(“vague and conclusory allegations” regarding threats “are clearly insufficient to

support a finding of a well-founded fear of future persecution”).

      The agency did not err in determining that Clavel Gonzalez’s proposed

particular social group is not cognizable. See Reyes v. Lynch, 842 F.3d 1125, 1131

(9th Cir. 2016) (“The applicant must ‘establish that the group is (1) composed of

members who share a common immutable characteristic, (2) defined with

particularity, and (3) socially distinct within the society in question’” (citation



                                           2                                     16-73979
omitted)); see also Barbosa v. Barr, 926 F.3d 1053, 1059-60 (9th Cir. 2019)

(individuals “returning to Mexico [from] the United States [who] are believed to be

wealthy” do not constitute a particular social group (alterations in original));

Santos-Lemus v. Mukasey, 542 F.3d 738, 745-46 (9th Cir. 2008) (proposed group

of “young men in El Salvador resisting gang violence” does not constitute a

cognizable particular social group), abrogated in part by Henriquez-Rivas v.

Holder, 707 F.3d 1081, 1093 (9th Cir. 2013).

      Substantial evidence supports the agency’s conclusion that Clavel Gonzalez

otherwise failed to establish that he would be persecuted on account of a protected

ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s

“desire to be free from harassment by criminals motivated by theft or random

violence by gang members bears no nexus to a protected ground”). Thus, Clavel

Gonzalez’s withholding of removal claim fails.

      Substantial evidence supports the agency’s denial of CAT relief because

Clavel Gonzalez failed to show that it is more likely than not that he will be

tortured by or with the consent or acquiescence of the government if returned to

Mexico. See Zheng v. Holder, 644 F.3d 829, 835-36 (9th Cir. 2011) (possibility of

torture too speculative).

      PETITION FOR REVIEW DENIED.




                                           3                                       16-73979